DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Pages 8-10 regarding the rejection of Claims 8 and 12-15 under 35 U.S.C. 103 over Jenkins in view of Miller, Labyed, and Michaeli has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. The rejection of Claim 12 is withdrawn in view of the cancelation of the claim. Jenkins, Miller, Labyed, and Michaeli remain applicable to the invention as claimed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20200214663) in view of Miller (US 20060081255), Labyed et al. (US 10512452), and Michaeli et al. (US 20190069876).
	Regarding Claim 8, Shin teaches a catheter guidance system, (Abstract “an ultrasound imaging system includes an intraluminal catheter”), comprising:
	a) a processor ([0033] “processing system 106”);
	b) a power source ([0035] “PIM 104 also supplies high- and low-voltage DC power”); and
	c) a tubing assembly, ([0033] “intraluminal imaging device 102”), comprising:
i) a catheter, ([0033] “The system 100 may include an intraluminal imaging device 102 such as a catheter, […] or guide catheter”), having a proximal end and a distal end and extending in a longitudinal direction, (Fig. 1, annotated and reproduced by examiner below), wherein the proximal end and the distal end define a lumen ([0052] “flexible elongate member 121” and Fig. 1, reproduced below); and 
ii) a plurality of ultrasound transducers, ([0052] “plurality of ultrasound transducer elements 212”), placed approximately at the distal end of the catheter, ([0034] “scanner assembly 110 mounted near a distal end of the catheter device”), around the circumference and spaced around the outer wall of the catheter, ([0046] “The flexible substrate 214, on which […] the transducers 212 are mounted […]. […] the flexible substrate 214 is configured to be wrapped around a support member 230” and Fig. 3, reproduced below), wherein the ultrasound transducer transmits or receives ultrasound energy, ([0034] “the IVUS device 102 emits ultrasonic energy, or ultrasound signals, from a transducer array 124 included in scanner assembly 110 […] the ultrasound echo signals are received by the transducer array 124.”), as controlled by the processor in real-time via an electrical connection, ([0035] “The PIM 104 facilitates communication of signals between the IVUS console 106 and the scanner assembly 110 included in the IVUS device 102. This communication includes the steps of: (1) providing commands to integrated circuit controller chip(s) 206A, 206B, illustrated in FIG. 2, included in the scanner assembly 110 to select the particular transducer array element(s), or acoustic element(s), to be used for transmit and receive, (2) providing the transmit trigger signals to the integrated circuit controller chip(s) 206A, 206B included in the scanner assembly 110 to activate the transmitter circuitry to generate an electrical pulse to excite the selected transducer array element(s), and/or (3) accepting amplified echo signals received from the selected transducer array element(s) via amplifiers included on the integrated circuit controller chip(s) 126 of the scanner assembly 110.”), wherein ultrasound data from the ultrasound transducer is communicated to the processor in real-time via an electrical connection ([0048] “a single controller is designated a master control logic die 206A and contains the communication interface for cable 142 which may serve as an electrical conductor, e.g., electrical conductor 112, between a processing system, e.g., processing system 106, and the flexible assembly 200.”); and
	d) a memory device storing instructions and algorithms ([0034] “computer 106 can include a processor and a memory.  The computer or computing device 106 can be operable to facilitate the features of the IVUS imaging system 100 described herein. For example, the processor can execute computer readable instructions stored on the non-transitory tangible computer readable medium.”), which, when used by the processor, cause the processor to interpret the ultrasound data communicated to the processor using the algorithms ([0040] “the processing system 106 can apply a blood flow detection algorithm (e.g., ChromaFlo) to determine the movement of blood flow, for example, by acquiring image data of a target region (e.g., the vessel 120) repeatedly and determining the movement of the blood flow from the image data.”); and
	e) wherein the processor interprets the ultrasound data by determining ultrasound images ([0040] “the processing system 106 can apply a blood flow detection algorithm (e.g., ChromaFlo) to determine the movement of blood flow, for example, by acquiring image data of a target region (e.g., the vessel 120) repeatedly and determining the movement of the blood flow from the image data,” where image data includes ultrasound images, see [0036]);

    PNG
    media_image1.png
    416
    708
    media_image1.png
    Greyscale

Fig. 1 of Shin

    PNG
    media_image2.png
    378
    604
    media_image2.png
    Greyscale

Fig. 3 of Shin
However, Shin does not explicitly teach instructions to cause the catheter guidance system to alert the user as to placement of the catheter in the digestive tract of the patient or alert the user as to placement of the catheter in the respiratory tract of the patient based on the interpretation of the ultrasound data; wherein the processor interprets the ultrasound data by determining a degree of attenuation of ultrasound signals, or time-of-flight of ultrasound signals; wherein the degree of attenuation of ultrasound energy delivered at a frequency of about 20 kilohertz to about 2.5 megahertz is used to determine if the placement of the catheter is in the digestive tract or the respiratory tract.
In an analogous catheter guidance field of endeavor, Miller teaches a catheter guidance system, (Abstract “A system for ultrasonically placing and monitoring an endotracheal tube within a patient.”), comprising:
a) instructions to cause the catheter guidance system to alert the user as to placement of the catheter in the digestive tract of the patient, ([0060] “the ultrasound apparatus 96 can be configured to provide an audible and/or visual alarm indicating that the endotracheal tube has been improperly placed in esophagus E or at some other undesired location”), or alert the user as to placement of the catheter in the respiratory tract of the patient based on the interpretation of the ultrasound data ([0059] “the reflected ultrasonic waves can be sent to an auscultatory device configured to produce an audible tone that can be used to determine the precise location of the endotracheal tube 12 within the airway.”); and
b) to determine if the placement of the catheter is in the digestive tract or the respiratory tract ([0060] “the ultrasound apparatus 96 can be configured to provide an audible and/or visual alarm indicating that the endotracheal tube has been improperly placed in esophagus E or at some other undesired location” and [0059] “the reflected ultrasonic waves can be sent to an auscultatory device configured to produce an audible tone that can be used to determine the precise location of the endotracheal tube 12 within the airway.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shin and Miller because the combination encourages proper positioning of the tube, which is crucial during a procedure. Mispositioning may result when the ETT is inadvertently placed into the esophagus tube, causing air to be injected into the stomach instead of the trachea, as taught by Miller in [0005]. Thus, the combination helps a user to avoid crucial, unwanted mistakes in the positioning of the catheter.
However, Shin modified by Miller does not explicitly teach wherein the processor interprets the ultrasound data by determining a degree of attenuation of ultrasound signals, or time-of-flight of ultrasound signals; and wherein the degree of attenuation of ultrasound energy delivered at a frequency of about 20 kilohertz to about 2.5 megahertz is used to determine if the placement of the catheter is in the digestive tract or the respiratory tract.
In an analogous ultrasound field of endeavor, Labyed teaches a system, (Column 2 Line 66-67 “ultrasound imaging system 10”), wherein the processor, (Column 2 Line 66 “image processor 22”), interprets the ultrasound data by determining a degree of attenuation of ultrasound signals, (Column 3 Lines 5-6 “The display 27 displayed the estimate tissue characteristic (e.g. attenuation).”), time-of-flight of ultrasound signals, or ultrasound images.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Labyed because not only can the characterization of tissue be beneficial in placing a catheter properly, it can further provide important pathological information, such as diagnosing cancers, based on the attenuation of ultrasound, as taught by Labyed in Column 1 Lines 9-13.
However, Shin modified by Miller and Labyed does not explicitly teach wherein the degree of attenuation of ultrasound energy delivered at a frequency of about 20 kilohertz to about 2.5 megahertz is used to determine if the placement of the catheter is in the digestive tract or the respiratory tract.
In an analogous ultrasonic imaging field of endeavor, Michaeli teaches a system, (Abstract “System […] comprising a multi-frequency ultrasound probe”), wherein the degree of attenuation of ultrasound energy delivered at a frequency of about 20 kilohertz to about 2.5 megahertz ([0115] “the probe 20 of the present invention uses a low frequency (0.5 MHz to 3.0 MHz, for example 0.8-2.6 MHZ, for example 1.7 MHz) ultrasound emitted signal”).
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Michaeli because the combination ensures that the attenuation is as little as possible. A low frequency ultrasound emission is advantageous in imaging applications for greater depths, such as within the respiratory or digestive tracts, and minimizes the exposure to the patient.
Regarding Claim 13, the modified system of Shin teaches all limitations of Claim 8, as discussed above. Furthermore, Shin teaches wherein the ultrasound transducer comprises a piezoelectric component ([0043] “The ultrasound transducer elements may comprise piezoelectric/piezoresistive elements, piezoelectric micromachined ultrasound transducer (PMUT) elements”).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20200214663), Miller (US 20060081255), Labyed et al. (US 10512452), and Michaeli et al. (US 20190069876) as applied to Claim 8 above, and further in view of Jenkins et al. (US 20080146940).
Regarding Claim 14, the modified system of Shin teaches all limitations of Claim 8, as discussed above. However, the modified system of Shin does not explicitly teach an external ultrasound transducer configured to transmit ultrasound energy to the ultrasound transducer of the tubing assembly or receive ultrasound energy transmitted by the ultrasound transducer of the tubing assembly.
In an analogous ultrasound imaging field of endeavor, Jenkins teaches a catheter guidance system, ([0001] “an ultrasound catheter system”), wherein the system further comprises an external ultrasound transducer configured to transmit ultrasound energy to the ultrasound transducer of the tubing assembly or receive ultrasound energy transmitted by the ultrasound transducer of the tubing assembly ([0166] “transmitted ultrasound 36 emitted by one transducer 30 is received by the other transducer array 22, with the signals processed to extract imaging information.”), or receive ultrasound energy transmitted by the ultrasound transducer of the tubing assembly, ([0166] “an operational mode enabled by the various embodiments involves received and processing ultrasound emitted by one transducer that is received by another transducer,” and shown in Fig. 12, re-produced below).

    PNG
    media_image3.png
    263
    413
    media_image3.png
    Greyscale

Fig. 12 of Jenkins
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jenkins because the combination allows the user to orient the probe and catheter with each other while also tracking the internal catheter, ensuring that the catheter remains properly placed and does not damage surrounding tissue or is misplaced.
Regarding Claim 15, the modified system of Shin teaches all limitations of Claim 8, as discussed above. Furthermore, Jenkins teaches wherein the external ultrasound transducer is configured to be placed on or near the patient’s throat or chest (Fig. 10, re-produced below).

    PNG
    media_image4.png
    380
    605
    media_image4.png
    Greyscale

Fig. 10 of Jenkins
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jenkins because the combination allows a user to monitor images through the guided region for trachea access, which would begin at the patient’s throat and continue through the chest.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20200214663), Miller (US 20060081255), Labyed et al. (US 10512452), and Michaeli et al. (US 20190069876) as applied to Claim 8 above, and further in view of De Cicco et al. (US 20190029642).
Regarding Claim 23, the modified system of Shin teaches all limitations of Claim 8, as discussed above. However, the modified system of Shin does not explicitly teach wherein more than one plurality of ultrasound transducers are placed along the length of the catheter around the circumference and spaced around the outer wall of the catheter.
In an analogous intravascular ultrasound catheter field of endeavor, De Cicco teaches a catheter guidance system, ([0027] “The IVUS imaging system 100 may include a solid-state IVUS device 102 such as a catheter, […] or guide catheter (sometimes referred to as a flexible elongate member)”), wherein more than one plurality of ultrasound transducers, ([0033] “first ultrasound transducers 1241 […] second ultrasound transducers 1242”), are placed along the length of the catheter around the circumference and spaced around the outer wall of the catheter ([0033] “the first ultrasound transducers 1241 are disposed linearly parallel to the longitudinal axis of the flexible elongate member 102. […] the second ultrasound transducers 1242 constitute a transducer array annually disposed around the longitudinal axis of the flexible elongate member 102” and Fig. 4, reproduced below).

    PNG
    media_image5.png
    273
    402
    media_image5.png
    Greyscale

Fig. 4 of De Cicco
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of De Cicco because the combination allows the more than one plurality of ultrasound transducers to operate at separate frequencies, which permits difference imaging settings, such as higher spatial resolution and smaller depth of penetration or lower spatial resolution but a greater depth of penetration, as taught by De Cicco in [0034].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793